Ktysey, C. J.,
said the rule of law was that such evidence was to be received by the court as might reasonably be calculated to bring out the truth. Hearsay is, in some cases, admissible testimony, and I do not see how the disclosure of Mrs. Armstrong is to be had, unless in this manner; she was not interested at the time, and is now deceased.
His Honor said it was analogous to the case where what the tenant had told another respecting his being in possession is admitted, and cited Doe v. Williams, Coup, 621.
Smith, J.,
said that the evidence was admissible. Whether, according to the strict rules of law, it is proper testimony to go to a jury is certainly questionable; but, sitting here as a judge, I have no objection to hear it. Another reason that weighs with me is, that the negro had not the means of perpetuating the testimony.